DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/20 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7-9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 7,861,787 – cited previously) in view of Russell et al. (US 2016/0024895 – ‘895 herein).
With respect to independent 1, Russell discloses a method of preventing production of a compositional material in a production string (col. 3, l. 27- col. 4, l. 35; col. 6, l. 47-50), comprising:
disposing an inhibitor strip 12 (Fig. 2) in a fluid inflow device (also 6, Fig. 1) of the production string, the fluid inflow device including a base pipe 1 and a screen 10 (col. 6, l. 55-64) forming an annular region 3 around the base pipe, wherein the inhibitor strip is placed in a drainage channel (the Examiner notes, material 6 is shown placed in the annular region which 4 and 5 may include inhibitor strips therein as set forth at col. 6, l. 41-46), the inhibitor strip having a coating of a chemical inhibitor on a surface of the inhibitor strip (col. 4, l. 36-52, wherein the filter media is disclosed to act as a support on which the chemical treatment materials can be placed); and
receiving a fluid at the fluid inflow device from a formation to flow in the drainage channel and across the inhibitor strip, wherein the chemical inhibitor interacts with a chemical in the fluid to reduce the production of the compositional material in the production string (col. 4, l. 36-52; col. 5, l. 24-36; col. 6, l. 65 – col. 7, l. 6).
Russell et al. discloses wherein annulus 3 may be filled with chemical treatment material 6; alternatively, the entire annulus may not be filled with treatment material 6.  It is additionally suggested wherein flow diverters may be installed in the annular chamber to direct the flow into active contact with material 6 (col. 5, l. 32-40).  It is of further note wherein Russell et al. discloses the chemical treatment material coated filter matter may be emplaced in openings 5 and 5 along with being emplaced in chamber 3 (col. 6, l. 41-46).  Russell et al., however, fails to disclose explicitly wherein a plurality of dividers are in the annular region so as to form a plurality of drainage channels and wherein the inhibitor strip is placed in one of such channels as claimed.
‘895 teaches a wellbore screen 260 that surround a base pipe 352 that includes apertures 255 therein; a plurality of ridges, i.e., dividers, may be placed in the annular region to form one or more flow channels 356 in the annulus for the purpose of creating flow paths for directing the flow of fluid therethrough along the outer surface of the base pipe ([0053]).  
6, as well as wherein such material may be emplaced in openings 4/5, wherein flow diverters may be installed in the annular chamber to direct the flow of fluid into active contact with material 6 and ‘895 suggests teaches a plurality of ridges placed in the annular region to form one or more flow channels in the annulus so as to direct fluid flow, it would have been obvious to one having ordinary skill in the art to emplace a plurality of dividers in the annular region as suggested by ‘895 in the annular region of the device of Russell et al. and to emplace an inhibitor strip in at least one such channel as in order to direct the fluid flow into contact with the chemical treatment material.
With respect to depending claim 4, Russell discloses wherein the inhibitor strip is elongated along a longitudinal axis of the base pipe (see 4 in Fig. 2; col. 6, l. 65 – col. 7, l. 6, wherein the inhibitor strips 12 are disclosed as ovoid; col. 4, l. 36-38, wherein the filter cartridge is disclosed as disposed in the openings of both screen 2 and base pipe 1; col. 6, l. 41-43).  Additionally, in view of the elongated drainage channels provided for by ‘895, elongated inhibitor strips within the annular region would be considered obvious (see motivation as set forth above in the rejection of claim 1).
	With respect to depending claim 5, Russell discloses wherein the inhibitor strip further comprise placing a plurality of inhibitor strips circumferentially around an axial section of the base pipe 1 (see 4 in Fig. 2 and Fig. 3).
	With respect to depending claim 7, Russeel discloses recharging the inhibitor strip with the chemical inhibitor at its location in the wellbore (col. 5, l. 1-12).
	With respect to depending claim 8, Russell discloses wherein the composition material includes at least one as claimed (col. 3, l. 27-47; col. 4, l. 19-32).

a fluid inflow device (Fig. 2) comprising a base pipe 1 and a screen 10 (col. 6, l. 55-64) forming an annular region 3 around the base pipe; and
an inhibitor strip 12 disposed in a drainage channel (the Examiner notes, material 6 is shown placed in the annular region which forms a drainage channel between the screen and base pipe), the inhibitor strip having a coating of a chemical inhibitor on a surface of the inhibitor strip (col. 4, l. 36-52, wherein the filter media is disclosed to act as a support on which the chemical treatment materials can be placed) that interacts with chemicals in a fluid flowing through the drainage channel and across the inhibitor strip to reduce the production of a compositional material in the production string (col. 4, l. 36-52; col. 5, l. 24-36; col. 6, l. 65 – col. 7, l. 6).
Russell et al. discloses wherein annulus 3 may be filled with chemical treatment material 6; alternatively, the entire annulus may not be filled with treatment material 6.  It is additionally suggested wherein flow diverters may be installed in the annular chamber to direct the flow into active contact with material 6 (col. 5, l. 32-40).  It is of further note wherein Russell et al. discloses the chemical treatment material coated filter matter may be emplaced in openings 5 and 5 along with being emplaced in chamber 3 (col. 6, l. 41-46).  Russell et al., however, fails to disclose explicitly wherein a plurality of dividers are in the annular region so as to form a plurality of drainage channels and wherein the inhibitor strip is placed in one of such channels as claimed.
‘895 teaches a wellbore screen 260 that surround a base pipe 352 that includes apertures 255 therein; a plurality of ridges, i.e., dividers, may be placed in the annular region to form one 356 in the annulus for the purpose of creating flow paths for directing the flow of fluid therethrough along the outer surface of the base pipe ([0053]).  
Since Russell et al. suggests wherein the entire annulus need not be filled by material 6, as well as wherein such material may be emplaced in openings 4/5, wherein flow diverters may be installed in the annular chamber to direct the flow of fluid into active contact with material 6 and ‘895 suggests teaches a plurality of ridges placed in the annular region to form one or more flow channels in the annulus so as to direct fluid flow, it would have been obvious to one having ordinary skill in the art to emplace a plurality of dividers in the annular region as suggested by ‘895 in the annular region of the device of Russell et al. and to emplace an inhibitor strip in at least one such channel as in order to direct the fluid flow into contact with the chemical treatment material.
With respect to depending claim 12, Russell discloses wherein the inhibitor strip is elongated along a longitudinal axis of the base pipe (see 4 in Fig. 2; col. 6, l. 65 – col. 7, l. 6, wherein the inhibitor strips 12 are disclosed as ovoid; col. 4, l. 36-38, wherein the filter cartridge is disclosed as disposed in the openings of both screen 2 and base pipe 1; col. 6, l. 41-43).  Additionally, in view of the elongated drainage channels provided for by ‘895, elongated inhibitor strips within the annular region would be considered obvious (see motivation as set forth above in the rejection of claim 1).
With respect to depending claim 13, Russell discloses wherein the inhibitor strip further comprises a plurality of inhibitor strips circumferentially around an axial section of the base pipe 1 (see 4 in Fig. 2 and Fig. 3).
With respect to depending claim 15, Russell discloses wherein the inhibitor strip is capable of being recharged with additional chemical inhibitor when deployed in a wellbore (col. 5, l. 1-12).
Response to Arguments
Applicant’s arguments, see cancelation of claims 6 and 14 renders the rejections under 35 USC 112 thereof moot.  The rejections have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) as anticipated by Russell have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments. 
The Examiner acknowledges Russell does not explicitly show a plurality of dividers in the annular region to form a plurality of drainage channels, wherein the inhibitor strip is placed in one of the plurality of drainage channels as now required by Applicant’s amendments to the independent claims.  However, upon further consideration of Russell’s suggestion to install flow diverters in the annular chamber to direct the flow into active contact with material 6, a new grounds of rejection has been set forth above in combination with ‘895.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,950,491 discloses a downhole assembly wherein a chemical treatment is placed in a solid phase in an annular region between a base pipe and screen wherein diverters in the form of annular ribs 424 are further suggested to be placed in an annulus so as to form micro-slits that are sized to permit the ingress of fluids but not sands.
475 are emplaced in drainage channels created by dividers 474 which are emplaced in an annular region.
US 2015/0047842 discloses a tubular that includes treatment chemical strips 16a emplaced thereon so as to release treatment chemicals into well fluids.
US 8,418,757 discloses corrosion management in wells wherein inhibitor strips are placed in a fluid flow device.
US 2,760,584 discloses an apparatus wherein a mesh containing a corrosion inhibitor is emplaced between a well screen and base pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/09/21